Citation Nr: 1043061	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Bayfront Medical Center on October 2, 2008.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1954 to November 1957.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 administrative decision of the 
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida, which denied entitlement to the reimbursement sought.  
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
September 2010.


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for 
sinusitis, evaluated as noncompensable; service connection is not 
in effect for any other disorder.

2.  The Veteran sought private emergency department treatment for 
excruciating pain in the right great toe in the late morning, 
Tuesday, October 2, 2008.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost of 
unauthorized medical services provided by Bayfront Medical Center 
on October 2, 2008, have not been met.  38 U.S.C.A. §§ 1703, 
1725, 1728 (West 2002 & 2010); 38 C.F.R. §§ 17.120, 17.1002 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  On Thursday, 
October 2, 2008, the Veteran arrived at the Bayfront Medical 
Center shortly before noon.  He was seeking treatment for pain in 
the right great toe.  The admitting diagnosis was "toe pain."  
The Veteran reported that he had been having pain in the right 
great toe for three days.  He reported that he had prior surgery 
on that toe about 20 years previously.  At his September 2010 
hearing, the Veteran testified that the pain had become 
unbearable and he feared the toe was broken.  Radiologic 
examination disclosed that the first phalanx of the right great 
toe was dislocated from the head of the first metatarsal bone.  

Reimbursement of unauthorized medical expenses

Congress has authorized the reimbursement or payment for 
unauthorized emergency medical treatment of Veterans, under two 
statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  
The first statute applies to Veterans who have been granted 
service connection for at least one disability at the time they 
sought treatment, or who were participants in a vocational 
rehabilitation program.  The Veteran has been awarded service 
connection for sinusitis.  No award of service connection is in 
effect for a disorder of the right foot of any toe on the right 
foot.

Payment or reimbursement for emergency services for treatment in 
a non-VA facility for a disorder for which service connection is 
not in effect non service-connected conditions may be authorized 
under 38 U.S.C.A. § 1725, if the unauthorized care was provided 
under certain circumstances.  The criteria set up by the statute 
are conjunctive, not disjunctive; thus, all criteria must be met.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended, 
effective October 10, 2008.  See "Veterans' Mental Health and 
Other Care Improvement Act of 2008," Pub. L. No. 110-387, 122 
Stat. 4110 (2008).  Specifically, the word "shall" in the first 
sentence replaced the word "may."  This made the payment or 
reimbursement by VA of treatment non-discretionary, if the 
Veteran satisfied the requirements for such payment.  That is, 
under the version of § 1725 in effect prior to October 10, 2008, 
payment of such medical expenses was not mandatory even if all 
conditions for the payment were met.  While the provisions became 
effective when the law was signed on October 10, 2008, there was 
no specific effective date or applicability date indicated for 
the provision.  The care rendered in this case was provided 
before October 10, 2008, and the claim was submitted after that 
date.  Nonetheless, the amended version of the statute is more 
favorable to the Veteran, and that the amended version of the 
statute will be applied to this claim.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Analysis

Among other criteria, the Veteran must establish that he was 
enrolled in the VA health care system, had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of such emergency 
treatment, and that there is a financial need for reimbursement.  
The evidence establishes that the Veteran was enrolled in the VA 
health system, and establishes that, although he had Medicare 
Part A coverage, which covers hospitalization exposes, the 
Veteran did not have Medicare Part B, which covers outpatient 
expenses.  Therefore, the Veteran was financially liable for the 
cost of his care.  

38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, effective as of 
May 29, 2000.  Care under this provision cannot be reimbursed 
under this authority unless emergency services were provided in a 
hospital emergency department or a similar facility held out as 
providing emergency care to the public.  The emergency services 
provided to the Veteran at Bayfront Medical Center meet this 
criterion.

In addition, the claim for payment or reimbursement for the 
initial evaluation and treatment must be for a condition of such 
a nature that a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have been 
hazardous to life or health.  This standard would be met if there 
were an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of health 
and medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part.  

In this case, there is no dispute that the body part treated was 
the Veteran's right toe.  The Veteran does not assert that he 
believed his right toe pain placed his health in serious 
jeopardy.  The Veteran does assert that his right toe pain was so 
severe that he was unable to walk or drive.  The Veteran 
contends, in essence, that the severity of the toe pain 
constituted serious dysfunction of a bodily part.  The Board does 
not agree that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to pain in the right great 
toe, however severe, would result in placing the health of the 
individual in serious jeopardy, or constitutes serious impairment 
of bodily functions, or serious dysfunction of any bodily part.  

If an emergency is present, payment under 38 U.S.C.A. § 1725 also 
requires that the unauthorized care be provided because a VA or 
other Federal facility/provider was not feasibly available and an 
attempt to use a VA facility beforehand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center).  

However, there is no dispute that the Veteran reported, at the 
time he sought emergency care, that his toe had been hurting for 
three days.  The Veteran testified that he had to walk on the 
side of his foot the two days prior to seeking emergency 
department treatment.  The Veteran has not explained why he did 
not seek or arrange transportation to a VA facility before his 
pain became so unbearable that he considered it an emergency.  
Moreover, the Veteran has not indicated that he sought 
transportation through any source other than his neighbor before 
he sought the neighbor's help getting to the private emergency 
department.    

The Veteran does not assert that delay in seeking immediate 
medical attention would have been hazardous to his life or 
health.  Rather, the Veteran asserts that, since he could not 
provide his own transportation, he had to accept transportation 
at his neighbor's convenience, and to the location the neighbor 
was willing to take him.  The Veteran has not stated or testified 
that a VA facility was not available on the day and time he 
obtained the private emergency treatment.  

The statute only authorizes VA to pay for private emergency 
treatment where there is an emergency, and VA facilities are 
unavailable.  The distance from Bayfront Medical Center (zip code 
33701) to the Bay Pines VA Medical Center (zip code 33744) is 
less than 12 miles according to available maps.  The 12-mile 
distance between the two facilities might constitute 
unavailability of the VA facility under certain circumstances, 
such as if the Veteran were having a suspected heart attack.  The 
Veteran's testimony that his right toe pain was excruciating is 
credible, but that pain is not of such hazard to the Veteran's 
life or health as to render the VA facility 12 miles away 
unavailable.  

The Board sympathizes with the Veteran's transportation 
difficulties.  However, the transportation difficulties presented 
by the Veteran's inability to use his right foot or to drive are 
not equivalent to unavailability of a VA facility.  

As noted above, payment of the Veteran's unauthorized private 
medical expenses is authorized only if each statutory requirement 
set forth in 38 U.S.C.A. § 1725 is met under the facts of the 
claim.  The Board finds that at least two statutory requirements, 
the requirements of an "emergency," as judged by a reasonable 
prudent layperson, and the requirement of unavailability of a VA 
facility, are not met.  The appeal for reimbursement or payment 
by VA of the cost of unauthorized medical services provided by 
Bayfront Medical Center on October 2, 2008, must be denied.  

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
The VCAA, with its expanded duties, is not applicable to claims 
which are not governed under Chapter 51, Title 38, United States 
Code, (i.e. the laws changed by VCAA).  Barger v. Principi, 16 
Vet. App. 132 (2002).  However, in Beverly v. Nicholson, 19 Vet. 
App. 394, 403-04 (2005), although not explicitly stated, the 
United States Court of Appeals for Veterans Claims appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, but 
then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

To the extent that the VCAA is applicable to this claim, the 
Veteran was provided with notice of any duty to him, and of the 
types of evidence relevant to his claim, in a January 2009 
letter.  The Veteran also demonstrated that he was aware of the 
evidence required to substantiate each element of his claim in 
his September 2010 testimony.  In this case, the compete record 
of the Veteran's October 2, 2008 private medical treatment, 
including medical records and financial records, was obtained.  
The claims files include evidence of the Veteran's service, his 
service-connected disability, his insurance information, and each 
item of information required to address the claim on appeal.  The 
Veteran's testimony establishes that there is no other objective 
evidence available.  

The provisions of the governing regulations, at 38 C.F.R. §§ 
17.120 to 17.133, discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 38 
C.F.R. § 17.124, the claimant has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation of 
the circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  The Veteran in this 
case has presented evidence as to each of these items.  

When a claim for payment/reimbursement of unauthorized medical 
expenses is disallowed, VA is required to notify the claimant of 
its reasons and bases for denial, and to notify the Veteran of 
the right to disagree with and appeal the determination.  As the 
Veteran has submitted timely substantive appeal, it is apparent 
that notice of the right to appeal was provided.  There is no 
indication that any additional notice or development would aid 
the appellant in substantiating their claim. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010).  Thus, any deficiency of notice 
or of the duty to assist constitutes merely harmless error.  See 
Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In the circumstances of this case, additional efforts to assist 
or notify the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).  

VA has satisfied its duties to inform and assist the appellant at 
every stage of this case.  The preponderance of the evidence 
establishes that the statutory criteria are not met, and the 
appeal must be denied.  
 

ORDER

Payment or reimbursement of unauthorized private medical expenses 
incurred at Bayfront Medical Center on October 2, 2008 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


